t c memo united_states tax_court john adair and myrna adair petitioners v commissioner of internal revenue respondent docket no 14084-07l filed date paul r tom for petitioners william f castor for respondent memorandum opinion morrison judge the petitioners john and myrna adair seek review of the collection_due_process determination by an appeals officer of the irs not to withdraw notices of tax_lien we hold that the appeals officer did not abuse his discretion in determining that withdrawal of the notices was unwarranted background the parties submitted this case with the facts fully stipulated we hereby adopt the stipulations john and myrna adair jointly own a house in wagoner county oklahoma a mortgage_lender holds a security_interest in the house in date the commissioner of internal revenue whom we will refer to as the irs filed two notices of federal_tax_lien against the property of john adair to collect his liability for dollar_figure in employment-tax penalties one notice was filed in wagoner county oklahoma the other notice was filed in tulsa county oklahoma the parties agree that with respect to the employment-tax penalty lien filings john adair’s request for a hearing was untimely also in date the irs filed two notices of federal_tax_lien against the property of john and myrna adair to collect their joint liability for dollar_figure in unpaid income_tax for the year one notice was filed in wagoner county oklahoma the other notice was filed in tulsa county oklahoma both notices stated that the adairs had an unpaid balance of dollar_figure on an assessment made date each notice explained there is a lien in favor of the united_states on all property and rights to property belonging to this taxpayer for the amount of these taxes and additional penalties interest and costs that may accrue by the time of the hearing the adairs’ liability relating to their income_tax for had grown by a substantial amount of interest the adairs requested a hearing with respect to all four notices described above the hearing resulted in a determination that was appealable with respect to the notices of the income-tax lien but that the parties agree was not appealable with respect to the notices of the employment-tax-penalty lien because john adair’s request for a hearing on those notices was untimely at the hearing the adairs did not dispute that they are liable for the taxes underlying either of the liens they proposed that myrna adair would borrow dollar_figure against the adairs’ house the adairs would have used this amount and an additional dollar_figure to pay a total of dollar_figure toward their joint liability which would have eliminated that entire liability except for the several years’ interest that had accumulated on it the adairs would not have paid as part of their proposal john adair’s separate liability for the employment-tax penalties they explained that john adair had another lawyer working on getting the corporation to which the employment_tax penalties related to help resolve the liability the adairs told the appeals officer that they could not obtain the dollar_figure loan unless the irs withdrew all four notices of federal_tax_lien that is the two notices that secured the joint income-tax liability of dollar_figure and the two notices that secured john adair’s penalty liability of dollar_figure they therefore presented the appeals_office with a written proposal that the irs withdraw the notices of federal_tax_lien the adairs urged the appeals officer to withdraw the lien notices on the basis of sec_6323 which authorizes the irs to withdraw a notice of a lien to facilitate the collection of the tax_liability they asserted that if their proposal was not accepted they might declare bankruptcy which might result in the joint liability’s being discharged without full payment or might result in the irs’s ability to collect the separate liability being otherwise restricted they also asserted that under an installment_agreement another common payment arrangement they could pay only about dollar_figure per month the appeals officer informed the adairs that he considered it inappropriate to withdraw the notices because it would be better to subordinate the government’s lien interest only to that 1a mortgage company’s preapproval letter that the adairs had attached to their proposal said this loan is contingent upon all liens and levies against myrna adair and her husband john w adair being released and paid in full with the mentioned proceeds although this letter does not say that it was the notices of federal_tax_lien that the lender required be withdrawn the adairs and the appeals officer conducted their negotiations under the assumption that what the lenders requested was withdrawal of the notices of the liens not release of the liens or full payment of the liabilities underlying them 2all section references are to the internal_revenue_code as in effect with respect to the lien notices at issue of the lender providing the funds for the tax payment in the words of his log the accuracy of which is not in dispute he e xplained that the personal preference of third party lenders is not a consideratio n for w ith drawal when there is a legal avenue that is offered that will allow them to take a superior position to the nftl in exchange for the equity in the property paid to the gov ernment the adairs persisted in requesting withdrawal of the notices because they said their prospective lender would make the loan only if the notices were withdrawn they said the lender would not make the loan if the lien were merely subordinated to the lender’s interest the appeals officer further explained that the gov ernment is unwilling to w ithdraw a general lien that attaches to any and all property or rights to property to satisfy a lender wanting to secure a single real_estate asset the appeals officer gave the adairs’ lawyer more time to negotiate with the lender even then the lawyer could not convince the prospective lender to accept subordination in place of withdrawal the lawyer did not give the appeals officer any reasons their lender would not accept subordination the adairs’ lawyer and the appeals officer agreed that they were at an impasse the appeals_office notified the adairs that it had determined not to withdraw the notices of federal_tax_lien for the joint liability the notice followed the appeals officer’s reasoning that subordination was sufficient to protect a prospective lender’s interest the adairs timely filed the petition they lived in oklahoma when they filed their petition discussion the adairs dispute neither the liability underlying their liens nor that the appeals officer properly verified that the legal and procedural requirements relating to the filing of the lien notices had been satisfied they argue only that he erred in rejecting their collection alternative which was to withdraw the filing of the notice of the joint lien and the lien against john adair whereupon they would borrow most of the liability reflected by the joint lien and pay it to the irs the adairs argue a llowing petitioners to borrow money on their homestead and pay off a substantial portion of their irs debt will facilitate collection of the tax if the irs withdraws the nftls petitioners found a few lenders willing to consider loaning petitioners money on their oklahoma homestead without withdrawal no lender would even consider the loan the adairs asked the appeals officer to withdraw the notices of their joint lien under sec_6323 which authorize sec_3the appeals officer’s log and the notice_of_determination indicate that the appeals officer also considered but declined other collection alternatives for the notices of the employment- tax-penalty lien against john adair’s property because the irs’s determination on those notices is not appealable we need not consider these issues the irs to withdraw a lien notice if the withdrawal of such notice will facilitate the collection of the tax_liability sec_6320 and sec_6330 together direct the appeals officer to review collection alternatives under the overarching standard of whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary we review an irs determination about the appropriateness of a collection alternative under an abuse- of-discretion standard 114_tc_604 the irs argues that withdrawing the notices of federal_tax_lien would have impaired the irs’s ability to collect the balance due recall that the four notices of federal_tax_lien secured the government’s rights to collect not only the adairs’ dollar_figure joint income-tax liability but also john adair’s dollar_figure employment-tax penalty liability under the adairs’ proposal the government would withdraw all four notices of federal_tax_lien in exchange the adairs would have paid the dollar_figure joint income-tax liability once the notices of federal_tax_lien were withdrawn other creditors would have priority over the irs’s interest in the adairs’ property in his discretion the appeals officer decided that the benefits of the adairs’ proposal ie the dollar_figure in cash the government would have received was outweighed by the impairment of the government’s ability to collect the much greater total of the amounts as to which the notices of the two tax_liens gave the government priority over other claims on their assets we do not find that the appeals officer abused his discretion to reflect the foregoing decision will be entered for respondent
